Citation Nr: 1041138	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1954.  

This matter is before the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In its October 2007 rating decision, the RO decided that new and 
material evidence had not been submitted and did not reopen the 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  In Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the 
statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a 
legal duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has been 
presented to reopen this claim.     

The Veteran requested a Board hearing in his May 2009 VA Form 9.  
The Veteran was notified of a Travel Board hearing scheduled in 
August 2010.  In a July 2010 statement, the Veteran informed the 
RO that he could not attend the scheduled hearing and requested 
that the case be forwarded to the Board.  He also waived RO 
consideration of any new evidence received.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2009).  There is no outstanding hearing 
request.  

The Board notes that, pursuant to a May 2007 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) and an August 2010 submission, the Veteran has 
appointed Veterans of Foreign Wars of the United States as his 
representative.  

In December 2009, the Board remanded a separate appeal for 
service connection for posttraumatic stress disorder.  A decision 
on that appeal is deferred pending the completion of further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The Veteran 
did not appeal that decision.  

2.  Evidence submitted after November 2004 is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.    


CONCLUSIONS OF LAW

1.  The RO's October 2004 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  
 

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

3.  The RO's October 2004 rating decision which denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).   

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the United States Court of Appeals for Veterans Claims clarified 
VA's duty to notify in the context of claims to reopen.  As 
discussed in detail below, sufficient evidence is of record to 
grant the application to reopen the Veteran's claim for service 
connection for hearing loss and tinnitus.  Thus, there is no need 
to discuss whether there has been compliance with the notice or 
assistance requirements because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102.   

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for service connection for bilateral 
hearing loss and tinnitus was denied in an October 2004 rating 
decision.  The RO denied service connection because there was no 
medical evidence showing that hearing loss or tinnitus were 
incurred in service.  The Veteran did not appeal this decision, 
and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).   

In February 2007, the Veteran filed a claim to reopen.  In an 
October 2007 rating decision, the RO did not reopen the claim 
because new and material evidence had not been submitted.  The 
Veteran's appeal of that decision is properly before the Board.  

The evidence of record at the time of the October 2004 rating 
decision relevant to the hearing loss and tinnitus claims 
consisted of VA medical center (VAMC) treatment records from 
April 2003 through December 2003.  VAMC records showed complaints 
of constant tinnitus.  The Board notes that service treatment 
records were not available to review; the National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at the Records Center in 1973.  

Evidence submitted after the October 2004 rating decision 
included VAMC treatment records, private treatment records and 
the Veteran's statements.  VAMC records show that the Veteran has 
been diagnosed with bilateral sensorineural hearing loss and 
wears hearing aids.  In a July 2007 VAMC note, the Veteran 
reported a history of military noise exposure from artillery in 
Korea.  He also reported constant tinnitus for years.  In a May 
2007 statement, the Veteran asserted that he was a forward air 
control observer during active duty service and was exposed to 
noise from anti-aircraft guns.  

Since the additions to the record contain lay evidence regarding 
in-service noise exposure and the relationship of the Veteran's 
current hearing loss and tinnitus to service, the Board finds it 
to be new and material.  38 C.F.R. § 3.156(a).  In short, this 
evidence addresses the central unestablished fact necessary to 
substantiate the Veteran's claim: whether the Veteran's current 
disorders were incurred in or as a result of service.  
Accordingly, the Veteran's request to reopen the claims for 
service connection for bilateral hearing loss and tinnitus is 
granted.  


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for bilateral hearing loss is 
reopened.  

New and material evidence having been submitted, the issue of 
entitlement to service connection for tinnitus is reopened.  


REMAND

The Board finds that a remand is necessary for further 
development.  

The Veteran's service records are not presently associated with 
the claims file.  The RO's October 2004 rating decision shows 
that the RO received negative responses from the NPRC in January 
and April 2004.  The NPRC reported that the records may have been 
destroyed in a fire at the Records Center in 1973.  NPRC could 
not confirm the existence of such records, stating only that if 
they had been stored at the Records Center, they would have been 
stored in an area damaged by the fire.  

When, through no fault of the Veteran, records under the control 
of the Government are unavailable, there is a heightened 
obligation to assist the Veteran in the development of his case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes 
the search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt rule.  
See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Although it appears that 
the RO has made some attempts to locate the Veteran's records, 
the Board finds it necessary to remand the claim to ensure that 
all proper avenues for securing these records have been pursued 
to afford the Veteran every benefit of assistance from VA.  The 
RO should attempt to locate or reconstruct the service treatment 
and personnel records through alternative means.  This includes 
attempts to obtain any information from all available sources and 
records repositories.  The RO should contact the Record 
Management Center or any other alternative sources for the 
appropriate location.  

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of that disability; establishes that the 
veteran suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period; and indicates that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service.  38 C.F.R. § 3.159(c)(4) (2009).  Whether the 
evidence indicates that the disability may be associated with the 
veteran's service is a low threshold.  McLendon, 20 Vet. App. at 
82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's hearing loss and 
tinnitus claims have been met.  First, the Veteran's DD Form 214 
establishes that his most significant duty assignment was with 
the 4676th Air Defense Group and that he is in receipt of the 
Korean Service Medal.  The Veteran claims that he was exposed to 
artillery noise as a forward air control observer while serving 
in Korea and that this noise exposure caused his current hearing 
loss and tinnitus.  The Board notes that recent VAMC treatment 
records contain a diagnosis of bilateral sensorineural hearing 
loss and complaints of a history of tinnitus.    

Thus, the Board finds there to be competent medical evidence of 
current disabilities and that the lay and medical evidence 
indicates that these disabilities may be associated with the 
Veteran's service.  The Board finds that because the threshold 
for determining whether the evidence indicates that the 
disability may be associated with the Veteran's service is a low 
one, his lay statements satisfy this criterion.  McLendon, 20 
Vet. App. at 82-83.  At this time the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, and the Veteran should be provided with an appropriate 
examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Please contact the Record Management 
Center, or any other appropriate location, to 
request the Veteran's service treatment and 
personnel records.  All efforts and responses 
should be documented and associated with the 
Veteran's claims file.  

2.  The Veteran should be afforded an 
appropriate medical examination to ascertain 
the etiology of his bilateral sensorineural 
hearing loss and tinnitus.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer an opinion as to 
whether any hearing loss or tinnitus found on 
examination are more likely than not (i.e., 
probably greater than 50 percent), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), causally 
or etiologically related to the Veteran's 
military activity.  

A detailed rationale supporting any opinion 
rendered would be of considerable assistance 
to the Board.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

3.  Thereafter, the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


